
	
		II
		112th CONGRESS
		1st Session
		S. 1898
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To provide for the conveyance of certain
		  property from the United States to the Maniilaq Association located in
		  Kotzebue, Alaska.
	
	
		1.Conveyance of property to
			 Maniilaq Association
			(a)Conveyance of
			 property
				(1)In
			 generalSubject to paragraph
			 (2), as soon as practicable, but not later than 180 days, after the date of
			 enactment of this Act, the Secretary of Health and Human Services (referred to
			 in this Act as the Secretary) shall convey to the Maniilaq
			 Association located in Kotzebue, Alaska, all right, title, and interest of the
			 United States in and to the property described in subsection (b) for use in
			 connection with health and social services programs.
				(2)ConditionsThe conveyance under this subsection shall
			 be made by warranty deed—
					(A)without consideration or imposition of any
			 obligation, term, or condition on the Maniilaq Association; and
					(B)without any reversionary interest of the
			 United States, other than a reversionary interest required by this Act or
			 section 512(c)(2)(B) of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 458aaa–11(c)(2)(B)).
					(3)EffectThe conveyance by the Secretary of title by
			 warranty deed to property under this subsection supersedes and renders of no
			 future effect any quitclaim deed to the property described in subsection (b)
			 executed by the Secretary and the Maniilaq Association.
				(b)Property
			 describedThe following
			 properties, including all land and appurtenances, shall be conveyed pursuant to
			 subsection (a):
				(1)Kotzebue
			 Hospital and LandRe-Plat of
			 Friends Mission Reserve, Subdivision No. 2, U.S. Survey 2082, Lot 1, Block 12,
			 Kotzebue, Alaska, containing 8.10 acres recorded in the Kotzebue Recording
			 District, Kotzebue, Alaska, on August 18, 2009.
				(2)Kotzebue
			 Quarters (KIC Site)Re-Plat of Friends Mission Reserve, U.S.
			 Survey 2082, Lot 1 A, Block 13, Kotzebue, Alaska, containing 5.229 acres
			 recorded in the Kotzebue Recording District, Kotzebue, Alaska, on December 23,
			 1991.
				(3)Kotzebue
			 Quarters (Nana Site)Lot 1 B, Block 26, Tract A, Townsite of
			 Kotzebue, U.S. Survey No. 2863 A, Kotzebue Alaska, containing 1.29 acres
			 recorded in the Kotzebue Recording District, Kotzebue, Alaska, on December 23,
			 1991.
				(c)Environmental
			 liability
				(1)In
			 generalAs of the date of the
			 conveyance and notwithstanding any other provision of Federal law, the Maniilaq
			 Association shall not be liable for any soil, surface water, groundwater, or
			 other contamination resulting from the disposal, release, or presence of any
			 environmental contamination, including any oil or petroleum products or any
			 hazardous substances, hazardous materials, hazardous waste, pollutants, toxic
			 substances, solid waste, or any other environmental contamination or hazard (as
			 defined in any Federal law), on any property described in subsection
			 (b).
				(2)EasementAs a condition of the conveyance under this
			 Act, the Maniilaq Association shall provide to the Secretary any easement or
			 access to the property conveyed that the Secretary determines necessary to
			 satisfy any retained obligation or liability of the Secretary.
				(3)Notice of
			 hazardous substance activity and warrantyIn carrying out this Act, the Secretary
			 shall comply with subparagraphs (A) and (B) of section 120(h)(3) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9620(h)(3)).
				
